DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seidlitz et al. [DE102014006681, of record, previously cited, “Siedlitz”] in view of Kim [CN101578452, newly cited, machine translation provided]. 
Siedlitz discloses a method for installing a composite rivet, the method comprising: inserting a composite rivet blank (9) comprising a composite material into a hole in a part (paragraph 0009, 0042, 0050); heating the composite rivet blank using Joule heating while the composite rivet blank is in the hole (paragraph 0019, 0026, 0042); and then finishing first and second ends of the composite rivet blank with finishing tools positioned on first and second ends of the rivet blank (paragraph 0042; 0052). 
Siedlitz discloses heating and finish the rivet blank but does not disclose heating while a cooling capacity of a first portion being higher than a second portion of the rivet blank, and a finishing tool comprising a heat sink configured to selectively change the cooling capacity associated with the first portion of the rivet blank. 
Kim discloses a method of finishing a rivet blank. Kim discloses heating the rivet blank and using a forming tool (300). Kim discloses the forming tool includes a plurality of fins that form a heat sink (110), and cold air (530) is supplied to the forming tool and the heat sink to selectively cool one portion of the rivet (page 3-4; Figure 6). Kim discloses the forming tool with cooling capacity improves the riveting quality, improves the energy efficiency, and shortens the rivet operation time thereby improving the production efficiency (page 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Siedlitz by including a heat sink on the forming tool thereby selectively changing the cooling capacity as taught by Kim in order to improve riveting quality, energy efficiency and production efficiency. 
With respect to claim 5, Kim only shows the finishing tool (300) with a heat sink being used on one side of the rivet, however Siedlitz already discloses the technique of using forming tools on both sides of the rivet to finish both ends of the rivet, therefore it would be obvious to one of ordinary skill to use the finishing tool of Kim on both sides of the rivet to finish both ends of the rivet while taking advantage of the benefits of Kim’s finishing tool. 
With respect to claim 14, Siedlitz discloses a method for installing a composite rivet using deformation of a composite rivet blank, the method comprising: inserting the composite rivet blank (9) comprising a composite material into a hole in a part (1, 2) (paragraph 0009, 0042, 0050); heating the composite rivet blank by causing heat to be generated from within a first portion of the composite rivet blank while the composite rivet blank is in the hole and before deforming the first portion of the composite rivet blank (paragraph 0019, 0026, 0042); and then finishing the first portion of the composite rivet blank by deforming the first portion of the composite rivet blank (paragraph 0042, 0052); finishing the second portion of the rivet blank (paragraph 0042; 0052). 
Siedlitz discloses heating and finish the rivet blank but does not disclose heating while a cooling capacity of a first portion being higher than a second portion of the rivet blank, and a finishing tool comprising a heat sink configured to selectively change the cooling capacity associated with the first portion of the rivet blank. 
Kim discloses a method of finishing a rivet blank. Kim discloses heating the rivet blank and using a forming tool (300). Kim discloses the forming tool includes a plurality of fins that form a heat sink (110), and cold air (530) is supplied to the forming tool and the heat sink to selectively cool one portion of the rivet (page 3-4; Figure 6). Kim discloses the forming tool with cooling capacity improves the riveting quality, improves the energy efficiency, and shortens the rivet operation time thereby improving the production efficiency (page 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Siedlitz by including a heat sink on the forming tool thereby selectively changing the cooling capacity as taught by Kim in order to improve riveting quality, energy efficiency and production efficiency. 
With respect to claim 15, Siedlitz discloses heating the composite rivet blank by causing heat to be generated from within a second portion of the composite rivet blank while the composite rivet blank is in the hole and before deforming the second portion of the composite rivet blank (paragraph 0019, 0026, 0042); and then finishing the second portion of the composite rivet blank by deforming the second portion of the composite rivet blank (paragraph 0042, 0052).  
With respect to claim 21, Siedlitz discloses causing heat to be generated from within the composite rivet blank using Joule heating (paragraph 0019, 0026, 0052). 
With respect to claim 22, Siedlitz discloses applying ultrasonic energy to one or more tools for finishing the composite rivet blank while finishing the composite rivet blank (paragraph 0027, 0054). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Siedlitz, Kim, and further in view of either one of Toyozumi et al. [US2016/0061245, of record, previously cited, “Toyozumi”] or Riehm [US2014/0230994, of record, previously cited].
Siedlitz as modified discloses a method. Applicant is referred to paragraph 3 for a detailed discussion of Siedlitz as modified. Siedlitz discloses heating and finish the rivet blank but does not disclose heating one portion to a temperature higher than another portion, and then finishing the portion with the higher temperature. 
Toyozumi discloses a method. Toyozumi discloses heating a portion of a rivet blank, and deforming (caulking) the heated portion (paragraph 353). As shown in Figure 4A-D, only one end portion is heated and then finished at a time, the top end portion is heated and finished first in Figures 4A-B then the bottom portion is heated and finished in Figures 4C-D (paragraph 0157). 
Riehm discloses a method. Riehm discloses heating so that a first portion is brought to a temperature greater than the second portion and is then reshaped (paragraph 0016-18, 0021, 0029). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Siedlitz by heating a portion to a temperature higher than a temperature of another portion and then shaping the portion at the higher temperature as taught by either one of Toyozumi or Riehm in order to prevent overheating of the material of the rivet blank and to ensure an accurate deforming temperature is reached in each portion before deformation take place.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siedlitz, Kim and further in view of Okuda et al. [JP55-27457, of record, previously cited, “Okuda”]. 
Siedlitz as modified discloses a method. Applicant is referred to paragraph 3 for a detailed discussion of Siedlitz. Siedlitz discloses heating the rivet blank, and Kim discloses a heat sink on the formation tool configured to increase the cooling capacity, but Siedlitz and Kim do not disclose cooling one portion of the rivet blank while another portion is being heated. 
Okuda discloses a method. Okuda discloses heating a rivet blank (3) and cooling a portion (3a) of the rivet blank a keep the temperature of the portion (3a) from rising and being deformed while another portion of the rivet is heated(paragraph 0002). Figure 3 only shows the cooling mechanism located on one side of the rivet blank, so that only one portion (3a) has a higher cooling capacity. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Siedlitz by using a cooling the one portion to a lower temperature as taught by Okuda in order to prevent damage and overheating of the portion of the rivet blank, and to prevent premature forming of the rivet end. 
Response to Arguments
Applicant’s arguments, filed 9/30/2022, with respect to the rejection under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Kim.
Applicant argues the previously cited prior art does not include a heat sink on the finishing tool. Newly cited Kim discloses cooling fins of a heat sink (110) on the finishing tool (300).  The teachings of newly cited Kim satisfy the requirements of the newly added subject matter in the amended claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 22, 2022